          Case 1:19-cv-10577-LJL-DCF Document 30
                                              31 Filed 02/14/20
                                                       02/18/20 Page 1 of 1
Troutman Sanders LLP
875 Third Avenue
New York, NY 10022

troutman.com


Bennet Moskowitz
bennet.moskowitz@troutman.com



                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
February 14, 2020                                                           DOC #: _________________
                                                                                          2/18/2020
                                                                            DATE FILED: ______________
Hon. Lewis J. Liman                      SO ORDERED.
United States Courthouse
                                         2/18/2020
500 Pearl St.
Courtroom 15C
New York, NY 10007

Re:       Jane Doe 1000 v. Darren K. Indyke and Richard D. Kahn, Co-Executors of the
          Estate of Jeffrey E. Epstein, Case No. 1:19-cv-10577 (LJL) (DCF)

Dear Judge Liman:

We represent Defendants Darren K. Indyke and Richard D. Kahn, Co-Executors of the Estate of
Jeffrey E. Epstein. We write on behalf of all parties to respectfully request the Court’s approval
of the parties’ agreed upon briefing schedule for Defendants’ anticipated motion to dismiss, as
follows:

      x   Defendants will file their motion to dismiss on or before February 28, 2020.

      x   Plaintiff will file her response to Defendants’ motion to dismiss on or before March 30,
          2020.

      x   Defendants will file their reply on or before April 13, 2020.

The parties respectfully request that the Court enter the above briefing schedule.

Respectfully submitted,


/s/ Bennet Moskowitz
Bennet Moskowitz
